Wheeler, District Judge.
All the force of the evidence is that these cloths are of the kind made for “bolting cloths.” They may be fitted up and used for other purposes, but they are still the same kind of cloth, and made in the same way. When congress said “bolting cloths,” they did not then say that if they were used for anything else they should pay a different duty, but that when made in that way, as bolting cloths, without saying for what they were used, they should he on die free-list. I think that, although these may be used for something else,- — for linings, or for ornamentation, or for something of that sort,— those that were imported under that act should come in free; and so I think that the decision of the board of general appraisers should be reversed. So ordered.